In an action, inter alia, to recover damages for injury to property, the defendant Continental Industrial Center appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated January 29, 1996, which granted the plaintiffs motion to preclude it, upon the trial of the action, from presenting any testimony concerning the allegations contained in the third, fourth, and seventh affirmative defenses asserted in its answer.
Ordered that the order is affirmed, with costs.
Since the defendant Continental Industrial Center failed to comply with the court’s conditional order of preclusion requiring it to provide a bill of particulars relating to certain of its affirmative defenses, the Supreme Court did not improvidently grant a final order precluding the defendant from offering evidence in support of those defenses (see, CPLR 3042 [cj; L 1962, ch 308; Half Hollow Hills Cent. School Dist. v Costello, 100 AD2d 505). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.